Citation Nr: 1719499	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) under 38 C.F.R. § 4.16 (b).



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 RO decision that denied an increase in a 50 percent rating for service-connected posttraumatic stress disorder (PTSD), and denied a TDIU.

In April 2015, the Board remanded the appeal for additional development. In September 2015, the Board denied an increase in a 50 percent rating for PTSD, denied entitlement to a TDIU on a schedular basis under 38 C.F.R. § 4.16(a), and remanded the issue of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b). The case was subsequently returned to the Board.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service connected disability renders him unable to secure or follow a substantially gainful occupation.

CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.

Analysis

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected PTSD.

VA will grant a TDIU when the schedular rating is less than total and the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. TDIU benefits may be granted when it is established that the service-connected disabilities, standing alone, prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

The Veteran's only service-connected disability is PTSD, rated as 50 percent disabling. The Board previously denied entitlement to a TDIU on a schedular basis under 38 C.F.R. § 4.16 (a).

Even where these percentage requirements are not met, as in this case, the Veteran can show entitlement to a TDIU on an extraschedular basis under the alternative special provisions of 38 C.F.R. § 4.16 (b) if he was unemployable on account of his service-connected disabilities. The Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16 (b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted. As discussed below, the Board has done so, the claim has been referred, the Director has considered the matter, and the claim is now back before the Board.

In determining whether a Veteran is entitled to a TDIU, neither the Veteran's nonservice-connected disabilities nor advancing age may be considered. 38 C.F.R. §§ 3.341 (a), 4.19. Factors to be considered are the Veteran's education, employment history, and vocational attainment. See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired. Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

A claim for TDIU is based on an acknowledgment that even though a rating less than 100 percent under the rating schedule may be correct, objectively, there are subjective factors that may permit assigning a 100 percent rating to a particular Veteran under particular facts, notwithstanding the putative correctness of the objective rating. Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by health care professionals. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

In his January 2011 TDIU claim, the Veteran stated that he left his last job because of his disability, and that he had to stop working because of his bad nerves. He said he did not expect to receive disability retirement benefits. He stated that he worked at the same employer for 48 hours per week from October 1965 until the end of  December 2010, performing repairs and maintenance. He stated that he had completed high school.

In a January 2011 statement, the Veteran stated that he had to stop working due to his service-connected PTSD.

In a January 2011 statement, the Veteran's former employer said that he worked there from September 1965 to January 2011, 40 hours per week, as a maintenance employee. The employer indicated that the Veteran was not working because he had retired, and was receiving monthly retirement pension.

The record reflects that on VA PTSD examination in March 2011, the Veteran reported that he received psychiatric outpatient treatment every three months from a private psychiatrist, Dr. H. He reported a history of verbal assault at work, and felt fortunate to have colleagues who intervened before things turned physical. He said the same was true for his home life, and reported that isolating had reduced his verbal aggression with others and prevented physical escalation. He stated that he isolated and limited relationships to control his symptoms. He was not currently employed and was retired from a job he held from October 1965 to December 2010. He was employed for many years and felt that some colleagues and the union helped him through tough times at work when his PTSD was a challenge for him. The Veteran stated that if they were not present he was unsure if he could have maintained employment through difficult times and situations at work. He complained of memory difficulties and two or three frightening visual and auditory hallucinations per week. He reported daily intrusive thoughts of his time in the service including images of his friend being blown-up, and had a preference for staying home to avoid crowds or having to engage with others as these situations created increased anxiety and could trigger his intrusive thoughts. He denied any interest in hobbies. He reported daily feelings of irritability and anger that affected his behavior, as noticed by the Veteran and reported to him by family. The examiner diagnosed chronic PTSD and indicated that the global assessment of functioning (GAF) was 51. 

In a November 2011 notice of disagreement, the Veteran asserted that VA ignored the favorable private medical evidence.

VA outpatient treatment records during the appeal reflect that the Veteran was taking five medications for his service-connected PTSD, which were prescribed by his treating private physician. The Veteran's VA primary care doctor questioned whether he really needed all of these medications. In April 2014, his treating VA physician noted that the Veteran was enjoying retirement, and did not get out often. He took walks two or three times per week, and last worked as a maintenance mechanic at the end of 2010. He had a history of PTSD, and had nightmares once or twice weekly. He was easily irritable toward people, avoided crowds, and was easily startled. Similar findings were shown in April 2015.

Private medical records from a private psychiatrist, Dr. H., dated during the appeal period, reflect ongoing outpatient treatment for PTSD with several psychiatric medications. Records reflect nightly sleep impairment, occasional nightmares, panic attacks, and hallucinations, and the Veteran's report that he was easily angered. Records reflect that the Veteran was taking three different psychiatric medications, and he was diagnosed with PTSD with a GAF of 45 in November 2015.

On VA examination in June 2015, the Veteran stated that he had not worked since 2010 at which time he retired. He said he previously worked at a glass plant where he worked for 45 years. The Veteran reported that his medications caused him to be slower in his work, and he "almost" got in trouble "all the time." He stated that his union helped him to avoid getting into trouble and being fired on multiple occasions. He reported having verbal anger outbursts and noted that there were some situations in which he pushed or grabbed a co-worker. The examiner noted that the Veteran reported multiple ways in which his symptoms affected his social and occupational functioning. Regarding occupational functioning, the examiner stated that the Veteran reported having had problems with irritability and anger outbursts with co-workers and supervisors, including physically pushing or grabbing co-workers when angry, and current concentration problems which would have a substantial negative impact on his ability to work. As a result, the Veteran was assessed as having occupational and social impairment with reduced reliability and productivity. The examiner opined that the Veteran's PTSD did not fully prevent him from completing physical labor tasks such as lifting, pushing or pulling, and the Veteran stated that his problems with concentration would have a negative impact on his reliability and productivity. The Veteran noted that he had physical problems that would affect his ability to work in physical labor jobs. 

The examiner opined that the Veteran's PTSD would have a negative impact on his ability to complete sedentary tasks such as answering phones, filing papers, or other sedentary desk positions. The Veteran stated that his concentration and memory problems would have a negative impact on his ability to track conversations and to track tasks that need to be completed. The Veteran stated that these symptoms would also have a negative impact on his reliability and productivity. The Veteran stated that he could not remember things well enough to be able to hold a job and he reported that his wife managed their finances and the household. The examiner opined that the Veteran's PTSD would also limit his ability to work with other people in any physical or sedentary work environment, due to problems with anger and irritability. He reported having worked at the same job for 45 years, although other documentation indicates that the Veteran worked at this job for 35 years. While the Veteran maintained work for many years at the same job, he stated that the union had to help him on multiple occasions to avoid getting fired due to his problems with getting along with other people at work. Psychological testing was performed and the results were consistent with the clinical examination. The examiner opined that the Veteran had PTSD manifested by occupational and social impairment with reduced reliability and productivity.

The Board remanded the TDIU claim in September 2015 to the RO for referral to the Director of Compensation Service for a determination on whether the Veteran was entitled to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).

In June 2016, the Acting Director rendered a negative opinion as to consideration of a TDIU on an extraschedular basis. The Director found that the evidence does not reflect that the Veteran is unable to engage in substantially gainful employment due to his PTSD. The Director noted that the Veteran retired from his prior job, and noted that on VA examination in June 2015, the examiner found that the Veteran's PTSD would limit his ability to work with other people, but did not say that PTSD would prevent gainful employment. The Director also observed that the Veteran's reported work history was different at this examination, when compared to the prior examination in 2011, as the Veteran added a violence component to the problems he had in his last job, now recounting that he physically pushed or grabbed his co-workers when angry. Still, per his own account, during his career the limitations posed by his PTSD were overcome with accommodations. The Director observed that outpatient records show no evidence of hospitalizations before or after the Veteran's retirement. The Director concluded that the Veteran's PTSD limited but did not preclude substantially gainful occupation, just as is contemplated by the examination findings that the Veteran's PTSD produces "reduced reliability and productivity." The Director stated that the evidence does not show that there are additional disability manifestations that fall outside of the schedular criteria but somehow render the Veteran unemployable. 

Based on this collective body of evidence that has been discussed, the Board finds that the weight of the evidence is about in equipoise as to whether the Veteran could perform the type of work for which he is qualified by reason of past education, work experience and training. There is credible evidence to support the proposition that his service-connected disability prevented him from working at a gainful job on a sustained basis during this period. 

The record shows that he has been unemployed since January 1, 2011, and that his service-connected disability plays a major role in his inability to obtain and maintain employment that could be considered substantially gainful, in that it affects his ability to perform this level of work on a consistent basis. Thus, with application of the benefit-of-the-doubt rule (38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3), the Board finds that the criteria for a TDIU are met from January 1, 2011 under 38 C.F.R. § 4.16 (b).


ORDER

Entitlement to a TDIU due to service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary awards.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


